DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/16/2022.
Applicant’s election of claims 1-2 and 4-8 in the reply filed on 06/16/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2” has been used to designate both the tube wall in Figure 1 and the outer face of the tube in Figure 2, reference character “3” has been used to designate both the notching in the inner wall in Figure 1 and the middle of the tube wall in Figure 2, reference character “4” has been used to designate both the stress produced due to notching in Figure 1 and the scale value for the maximum compressive stress in Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number “0” in Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the recitation of “and/orapplication” on page 2 line 3 of the specification should be changed to “and/or application”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 1 includes the recitation “applying pressure at a temperature equal to, or less than 420°C” which is indefinite because it is unclear to the examiner if the temperature is of a medium that is applying the pressure, or if the temperature is of the semifinished product.  The examiner notes that the specification mentions that the magnesium surfaces is at temperatures of ≤420°C [page 9 lines 25-29, instant spec] however also details that the temperature of the medium is controlled [page 9 lines 29-30, instant spec] and the examples detail the temperatures of the pressure medium but do not detail the temperatures of the tube [pages 17-20, instant spec].  The examiner interprets the limitation to be met by either a medium or a semifinished product with the instantly claimed temperature range absent a specific indication to the contrary based on broadest reasonable interpretation.  Claims 2 and 4-8 are further rejected for being dependent upon the indefinite claim 1.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, it is unclear to the examiner if the recitation of “wherein diffusion depth is varied by the temperature and time that the pressure is applied” means that during the forming process multiple sets of pressure and temperature parameters are varied, or if it merely means that the parameters are merely capable of being controlled, and thus capable of being varied.  The examiner interprets the limitation to be met by a forming operation wherein the temperature and pressure parameters can be controlled absent a specific indication to the contrary based on broadest reasonable interpretation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfaffmann et al. (US 2004/0200550 A1) herein Pfaffmann, in view of Papirov et al. (US 2010/0161031 A1) herein Papirov.
Pfaffmann teaches a method of forming a tubular metal blank, by blowing a high pressure fluid into a blank in order to expand it [0010, Pfaffmann], the examiner submits that a tubular blank meets the limitation of a tubular semifinished product
Wherein the metal can be a magnesium alloy [0016, Pfaffmann]
Wherein the fluid is preheated to 300°F or greater [0026, Pfaffmann], the examiner notes this is 148.9°C or greater which overlaps with the instantly claimed temperature range of 420°C or less.  The magnesium blanks are heated to 400-1050°F [0016, Pfaffmann], the examiner notes this is 204.4-565.6°C which overlaps with the instantly claimed temperature range of 420°C or less.  The examiner notes that the overlap of the fluid and magnesium temperatures with the temperature of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Pfaffmann teaches forming to more than 100% uniform tensile elongation [0022, Pfaffmann], wherein the metal blank is made to fully conform to the region formed by the cavity or die sections [0042, Pfaffmann],  which the examiner submits meets the limitation of an outer circumference plastically deforming by at least 0.2%.
The examiner notes that the recitation of “for increasing the fatigue strength” is merely an instance of functional language which the examiner interprets the not add any further limitations as the fatigue strength will be achieved through applying pressure internally on the tubular semifinished product, which as detailed by the applicant will create compressive stresses on the inner face of the tube which improves fatigue strength [page 5 lines 21-28, instant specification].  See MPEP 2173.05(g).  As discussed above, Pfaffmann teaches a method of forming a metal blank by blowing a high pressure fluid into a blank in order to expand it which meets the step required by the instant application to increase fatigue strength.
Pfaffmann teaches that the metal blanks can be used in the biomedical industry [0010, Pfaffmann], but does not specify that the blanks should be bioresorbable or used for a stent or cardiac valve, however the examiner submits that these steps would be obvious in view of Papirov.  Papirov teaches that for medical applications a bioresorbable stent is desired because they have slow dissolution in vivo and gradually disappear after execution of the medical function of supporting the vessel wall [0030, Papirov] wherein various magnesium alloys could be used for this application [0033-0041, Papirov].  The examiner submits that one of ordinary skill in the art would be motivated to use the forming method of Pfaffmann on bioresorbable magnesium alloys as taught by Papirov in order to use as stents in the biomedical industry.
Claim(s) 2, 4-5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfaffmann et al. (US 2004/0200550 A1) herein Pfaffmann, in view of Papirov et al. (US 2010/0161031 A1) herein Papirov, in further view of Dörr (DE 102006035239 B3, translation included with the IDS dated 05/14/2019 referred to herein as English equivalent).
Regarding claim 2, Pfaffmann modified by Papirov does not specify the use of a molten metal or molten metal alloy that influences a degradation property and/or biocompatibility of the semifinished product, however the examiner submits that this step would be obvious in view of Dörr.  Dörr teaches forming tubular metal components using molten metal as a medium to apply internal pressure [page 3, Dörr].  The examiner notes that because molten metal is a known medium for applying internal pressure for forming tubular products as taught by Dörr, this is evidence that molten metal and other fluids for the purpose of forming tubular products are art-recognized equivalents, and thus there is strong evidence of obviousness in substituting a molten metal for a different type of fluid when forming tubular metal components by applying a high internal pressure using a fluid.  See MPEP 2144.06(II).  Further, Dörr teaches that liquids are used for fluid media because they are not compressible allowing for easier control [page 2, Dörr] and use of molten metal as the liquid allows the pressure medium to use very high temperatures [page 3, Dörr], and so it would have been obvious to one of ordinary skill in the art to use molten metal as the fluid medium of Pfaffmann in order to allow for easier control and higher forming temperatures as taught by Dörr.
Regarding claim 4, the examiner notes that a person of ordinary skill in the art would recognize that diffusion of elements from molten metal into the tubular metal blanks would naturally occur when applying molten metal against the surface of the tubular metal blanks at a high pressure.  See MPEP 2145(II) and 2112.  This position is further bolstered by applicants’ own disclosure that diffusion of elements into the wall of the tubular semifinished product is “due to the application of pressure” [page 12 lines 27-30, instant spec].
Regarding claim 5, the examiner notes that as discussed above the limitation of “diffusion depth is varied by the temperature and time that the pressure is applied” merely requires that the pressure and temperature parameters are controlled, which the examiner submits is met by Pfaffmann teaching temperatures used for both the pressure media and the blank as discussed above, and further Pfaffmann teaches varying the time used for performing expansion of the metal blanks [0042, Pfaffmann].
Regarding claim 7, Dörr teaches that eutectic alloys are preferred because they have low melting points which are desirable as the heating demand is lower [page 4, Dörr].  It would have been obvious to one of ordinary skill in the art to use a eutectic alloy in the process of Pfaffmann modified by Papirov and Dörr to reduce heating demand.
Regarding claim 8, as discussed above diffusion of molten metal into the tubular blank of Pfaffmann modified by Papirov and Dörr would be expected or naturally flow from forming of the tubular blank using high pressure molten metal internally, which the examiner submits would result in the inner surface, the luminal surface, to have a higher concentration of the diffused molten metal than the outer surface, the abluminal surface, which is not in contact with the molten metal.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfaffmann et al. (US 2004/0200550 A1) herein Pfaffmann, in view of Papirov et al. (US 2010/0161031 A1) herein Papirov, in further view of Dörr (DE 102006035239 B3, translation included with the IDS dated 05/14/2019 referred to herein as English equivalent), as evidenced by Köster et al. (Relations Between the Modulus of Elasticity of Binary Alloys and their Structure) herein Köster.
Regarding claim 6, the examiner notes that Pfaffmann modified by Papirov and Dörr teaches the use of tin or bismuth as examples of metals to use for the pressure medium [page 4, Dörr] which as evidenced by Köster will lower the modulus of elasticity of magnesium [page 26 Figure 14, Köster].  As discussed above diffusion of molten metal into the tubular blank of Pfaffmann modified by Papirov and Dörr would be expected or naturally flow from forming of the tubular blank using high pressure molten metal internally, which the examiner submits would result in the lowering of the modulus of elasticity of the magnesium when using Sn, Bi, Pb, Ti, Al, Ag, or Zn as taught by Köster.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfaffmann et al. (US 2004/0200550 A1) herein Pfaffmann, in view of Papirov et al. (US 2010/0161031 A1) herein Papirov, in further view of Bales et al. (US 2008/0221664 A1) herein Bales.
Pfaffmann teaches a method of forming a tubular metal blank, by blowing a high pressure fluid into a blank in order to expand it [0010, Pfaffmann], the examiner submits that a tubular blank meets the limitation of a tubular semifinished product
Wherein the metal can be a magnesium alloy [0016, Pfaffmann]
Wherein the fluid is preheated to 300°F or greater [0026, Pfaffmann], the examiner notes this is 148.9°C or greater which overlaps with the instantly claimed temperature range of 420°C or less.  The magnesium blanks are heated to 400-1050°F [0016, Pfaffmann], the examiner notes this is 204.4-565.6°C which overlaps with the instantly claimed temperature range of 420°C or less.  The examiner notes that the overlap of the fluid and magnesium temperatures with the temperature of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
The examiner notes that the recitation of “for increasing the fatigue strength” is merely an instance of functional language which the examiner interprets the not add any further limitations as the fatigue strength will be achieved through applying pressure internally on the tubular semifinished product, which as detailed by the applicant will create compressive stresses on the inner face of the tube which improves fatigue strength [page 5 lines 21-28, instant specification].  See MPEP 2173.05(g).  As discussed above, Pfaffmann teaches a method of forming a metal blank by blowing a high pressure fluid into a blank in order to expand it which meets the step required by the instant application to increase fatigue strength.
Pfaffmann teaches that the metal blanks can be used in the biomedical industry [0010, Pfaffmann], but does not specify that the blanks should be bioresorbable or used for a stent or cardiac valve, however the examiner submits that these steps would be obvious in view of Papirov.  Papirov teaches that for medical applications a bioresorbable stent is desired because they have slow dissolution in vivo and gradually disappear after execution of the medical function of supporting the vessel wall [0030, Papirov] wherein various magnesium alloys could be used for this application [0033-0041, Papirov].  The examiner submits that one of ordinary skill in the art would be motivated to use the forming method of Pfaffmann on bioresorbable magnesium alloys as taught by Papirov in order to use as stents in the biomedical industry.
Pfaffmann modified by Papirov does not specify how the circumference of a stent should be changed during expansion, however the examiner submits that a specific expansion range would have been obvious in view of Bales.  Bales teaches a method of forming a tapered stent from a tube [0026, Bales] and that if using a stent in a tapered lumen it is advantageous to use a tapered stent that when fully expanded will provide appropriate outward forces and resistance, for example when using a stent where the common carotid artery and internal carotid artery meet, a proximal diameter of 8 mm is desired and a distal diameter of 6 mm is desired for the stent [0009, Bales].  Bales teaches manufacturing stents with a first diameter of 4-6 mm and second diameter of 6-10 mm is desired [0057, Bales].  It would have been obvious to one of ordinary skill in the art to expand a stent with a diameter of 4-6 mm to have a distal diameter of 6-10 mm using the expansion method of Pfaffmann modified by Papirov in order to make the stents provide appropriate outward forces and resistance inside of a lumen.  The examiner notes that the diameters give a first circumference of 12.57-18.85 mm and a second circumference of 18.85-31.42 mm, which gives a change in circumference ranging from 50-150%.
Claim(s) 2, 4-5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfaffmann et al. (US 2004/0200550 A1) herein Pfaffmann, in view of Papirov et al. (US 2010/0161031 A1) herein Papirov, in further view of Bales et al. (US 2008/0221664 A1) herein Bales, in further view of Dörr (DE 102006035239 B3, translation included with the IDS dated 05/14/2019 referred to herein as English equivalent).
Regarding claim 2, Pfaffmann modified by Papirov and Bales does not specify the use of a molten metal or molten metal alloy that influences a degradation property and/or biocompatibility of the semifinished product, however the examiner submits that this step would be obvious in view of Dörr.  Dörr teaches forming tubular metal components using molten metal as a medium to apply internal pressure [page 3, Dörr].  The examiner notes that because molten metal is a known medium for applying internal pressure for forming tubular products as taught by Dörr, this is evidence that molten metal and other fluids for the purpose of forming tubular products are art-recognized equivalents, and thus there is strong evidence of obviousness in substituting a molten metal for a different type of fluid when forming tubular metal components by applying a high internal pressure using a fluid.  See MPEP 2144.06(II).  Further, Dörr teaches that liquids are used for fluid media because they are not compressible allowing for easier control [page 2, Dörr] and use of molten metal as the liquid allows the pressure medium to use very high temperatures [page 3, Dörr], and so it would have been obvious to one of ordinary skill in the art to use molten metal as the fluid medium of Pfaffmann in order to allow for easier control and higher forming temperatures as taught by Dörr.
Regarding claim 4, the examiner notes that a person of ordinary skill in the art would recognize that diffusion of elements from molten metal into the tubular metal blanks would naturally occur when applying molten metal against the surface of the tubular metal blanks at a high pressure.  See MPEP 2145(II) and 2112.  This position is further bolstered by applicants’ own disclosure that diffusion of elements into the wall of the tubular semifinished product is “due to the application of pressure” [page 12 lines 27-30, instant spec].
Regarding claim 5, the examiner notes that as discussed above the limitation of “diffusion depth is varied by the temperature and time that the pressure is applied” merely requires that the pressure and temperature parameters are controlled, which the examiner submits is met by Pfaffmann teaching temperatures used for both the pressure media and the blank as discussed above, and further Pfaffmann teaches varying the time used for performing expansion of the metal blanks [0042, Pfaffmann].
Regarding claim 7, Dörr teaches that eutectic alloys are preferred because they have low melting points which are desirable as the heating demand is lower [page 4, Dörr].  It would have been obvious to one of ordinary skill in the art to use a eutectic alloy in the process of Pfaffmann modified by Papirov and Dörr and Bales to reduce heating demand.
Regarding claim 8, as discussed above diffusion of molten metal into the tubular blank of Pfaffmann modified by Papirov and Dörr and Bales would be expected or naturally flow from forming of the tubular blank using high pressure molten metal internally, which the examiner submits would result in the inner surface, the luminal surface, to have a higher concentration of the diffused molten metal than the outer surface, the abluminal surface, which is not in contact with the molten metal.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfaffmann et al. (US 2004/0200550 A1) herein Pfaffmann, in view of Papirov et al. (US 2010/0161031 A1) herein Papirov, in further view of Bales et al. (US 2008/0221664 A1) herein Bales, in further view of Dörr (DE 102006035239 B3, translation included with the IDS dated 05/14/2019 referred to herein as English equivalent), as evidenced by Köster et al. (Relations Between the Modulus of Elasticity of Binary Alloys and their Structure) herein Köster.
Regarding claim 6, the examiner notes that Pfaffmann modified by Papirov and Dörr and Bales teaches the use of tin or bismuth as examples of metals to use for the pressure medium [page 4, Dörr] which as evidenced by Köster will lower the modulus of elasticity of magnesium [page 26 Figure 14, Köster].  As discussed above diffusion of molten metal into the tubular blank of Pfaffmann modified by Papirov and Dörr would be expected or naturally flow from forming of the tubular blank using high pressure molten metal internally, which the examiner submits would result in the lowering of the modulus of elasticity of the magnesium when using Sn, Bi, Pb, Ti, Al, Ag, or Zn as taught by Köster.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734